      Case: 1:19-cv-04547 Document #: 42 Filed: 01/07/20 Page 1 of 2 PageID #:302




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



 CITY OF CHICAGO,
                  Plaintiff,
 v.                                                 Case No. 19-cv-04547
 JUSSIE SMOLLETT,
                  Defendant.                        Honorable Virginia M. Kendall


 JUSSIE SMOLLETT,
                   Counter-Plaintiff,
 v.
 CITY OF CHICAGO, MICHAEL THEIS,
 EDWARD WODNICKI, EDDIE JOHNSON,
 JOHN AND JANE DOE DEFENDANTS 1-
 10, ABIMBOLA OSUNDAIRO, and
 OLABINJO OSUNDAIRO,
                   Counterclaim-Defendants.




OSUNDAIRO BROTHERS’ UNOPPOSED MOTION TO EXTEND TIME TO RESPOND
                TO SMOLLETT’S COUNTERCLAIMS

        Pursuant to Federal Rule of Civil Procedure 6(b), Counterclaim-Defendants Abimbola
and Olabinjo Osundairo (herein referred to as the “Osundairo Brothers”) respectfully move for a
10 day extension of time in which to answer or otherwise respond to Counterclaim-Plaintiff
Jussie Smollett’s Counterclaims. In support of this motion the Osundairo Brothers respectfully
state as follows:

      1. The Osundairo brothers were served with Smollett’s Counterclaims on December 17,
         2019.

      2. Pursuant to Fed. R. Civ. P. 12(a)(1)(B), their responsive pleading is due January 7, 2020.


                                                Page 1
     Case: 1:19-cv-04547 Document #: 42 Filed: 01/07/20 Page 2 of 2 PageID #:302




    3. Pursuant to Fed. R. Civ. P. 6(b)(1)(A), good cause exists for the 10-day extension in which
       to respond to the counterclaims. The following week began the Christmas holiday and
       counsel for the Plaintiff and the Osundairo brothers were out of the jurisdiction, with
       counsel for the brothers having left shortly after their service and returning on January 6,
       2020. The purpose of the request is being made solely to allow their counsel time to review
       the 49-page counterclaim and other copious pleadings in this matter and prepare a response.

    4. This is the Osundairo brothers’ first request for an extension of time in which to respond
       to the Counterclaims.

    5. Counsel for the Osundairo secured confirmation from Smollett’s counsel and the City of
       Chicago’s counsel that they do not object to this motion for an extension of time.

Dated this 7th day of January, 2020.               Respectfully Submitted,

                                                   /s/Gloria Virginia Schmidt Rodriguez
                                                   The Gloria Law Group
                                                   9 N County, Suite 202
                                                   Waukegan, IL 60085
                                                   847-672-8888
                                                   gloria@gloriaslaw.com

                                                   Attorney for Osundairo brothers


                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that on January 7, 2020 I electronically filed the foregoing and

appearance in this matter with the Clerk of the United States District Court for the Northern

District of Illinois using the Court’s CM/ECF system, which will automatically send notification

of this filing to all counsel of record.

                                              s/Gloria Virginia Schmidt Rodriguez




                                              Page 2
